Opinion issued April 18, 2019




                                      In The

                              Court of Appeals
                                     For The

                          First District of Texas
                             ————————————
                              NO. 01-18-00498-CR
                            ———————————
                       LOSTON MOORE, JR., Appellant
                                        V.
                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 208th District Court
                            Harris County, Texas
                        Trial Court Case No. 1572146


                          MEMORANDUM OPINION

      Appellant Loston Moore, Jr. filed a motion to dismiss the appeal in

compliance with Texas Rule of Appellate Procedure 42.2(a). See TEX. R. APP. P.

42.2(a). The State has not opposed this motion. We have not issued a decision in the

appeal.
      Accordingly, we dismiss the appeal. See TEX. R. APP. P. 43.2(f). We dismiss

any pending motions as moot.

                                 PER CURIAM
Panel consists of Justices Lloyd, Kelly, and Hightower.
Do not publish. TEX. R. APP. P. 47.2(b).




                                           2